DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6 and 8, drawn to a chimeric bacteriocin construct capable of killing target Gram-negative bacteria comprising a receptor mediated translocation domain optionally comprising a Translocation Segment of a bacteriocin and/or a Receptor Binding Segment of a bacteriocin; and a cargo domain.
Group II, claim(s) 5, 7 and 9, drawn to a nucleic acid encoding a chimeric bacteriocin construct capable of killing target Gram-negative bacteria comprising a receptor mediated translocation domain optionally comprising a Translocation Segment of a bacteriocin and/or a Receptor Binding Segment of a bacteriocin; and a cargo domain.
Group III, claim(s) 10 and 11, drawn to methods of introducing bacteriocin sensitivity to a target bacterium.

Group IV, claim(s) 12 and 13, drawn to a method of delivering a polypeptide segment across the outer membrane of a target Gram-negative bacteria comprising chimeric a Translocation Segment of a bacteriocin and/or a Receptor Binding Segment of a bacteriocin; and a cargo domain.
Additional Election Requirement Applicable to All Groups
In addition, each Group detailed above reads on patentably polypeptides. Each polypeptide is patentably distinct because they are sequences are structurally unrelated and a further restriction is applied to each Group. 
If Applicant I-II and IV is elected Applicant must further elect the specific components that made up the claimed chimeric bacteriocin.    
If Group III is elected, Applicant must elect a specific polypeptide (i.e. combination of Translocation Segment of a bacteriocin and/or a Receptor Binding Segment of a bacteriocin; and a cargo domain).

Applicant is advised that examination will be restricted to only the elected polypeptide and combination (if applicable) and should not to be construed as a species election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. Said claims encompass a multitude of polypeptides with differing structures.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 24, 2021